Peters, J.P.
Appeal from a judgment of the Supreme Court (Donohue, J.), entered October 3, 2008 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a determination finding him guilty of smuggling and drug possession. Supreme Court dismissed the petition, prompting this appeal. The Attorney General has advised this Court that, during the pendency of this appeal, the *1080determination was administratively reversed and all references thereto were expunged from petitioner’s institutional record. Inasmuch as petitioner has been afforded all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Hart v Fischer, 60 AD3d 1226, 1226 [2009]; Matter of Aponte v Fischer, 58 AD3d 997, 997 [2009]).
Rose, Lahtinen, Kane and Malone Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.